DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0052] should be amended to recite “the barrel [[42]] may be” as reference numeral 42 refers to a housing not the barrel.
[0053] should be amended to recite “In some embodiments, the extension [[34]] 90 may include a tether” as the extension shown in Figs. 6A-6B is referred to by reference numeral 90 not 34.  
Appropriate correction is required.
Claim Objections
Claims 1, 7, 9-10, 13, 15-16, and 19 are objected to because of the following informalities:  
Claim 1, lines 9-10 should be amended to recite “[[a]] the proximal end of the introducer needle” as the proximal end of the introducer needle has previously been recited within the claim.
Claim 1, line 10 should be amended to recite “in response to an activation of the button” to provide antecedent basis for the limitation.
Claim 7, line 2 should be amended to recite “the push tab of the catheter hub” to clarify which push tab is being referred to within the claim.
Claim 9, line 2 should be amended to recite “the push tab of the catheter hub” to clarify which push tab is being referred to within the claim.
Claim 10, lines 9-10 should be amended to recite “[[a]] the proximal end of the introducer needle” as the proximal end of the introducer needle has been previously recited within the claim.
Claim 10, line 10 should be amended to recite “in response to an activation of the button” to provide antecedent basis for the limitation.
Claim 13, line 2 should be amended to recite “the distal end of the extension” to further clarify which distal end is being coupled to the cover.
Claim 13, line 3 should be amended to recite “the proximal end of the extension” to further clarify which proximal end is being referred to.
Claim 15, line 3 should be amended to recite “[[a]] the catheter assembly” as “a catheter assembly” has been previously recited within the claim.
Claim 15, lines 12-13 should be amended to recite “in response to an activation of the button” to provide antecedent basis for the limitation.
Claim 16, line 4 should be amended to recite “the proximal end of the extension” to further clarify which proximal end is being referred to.
Claim 19, line 2 should be amended to recite “the distal end of the extension” to further clarify which distal end is being referred to.
Claim 19, line 3 should be amended to recite “the proximal end of the extension” to further clarify which proximal end is being referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1 recites “in response to activation of the button”. It is unclear to the Examiner if this is the same “activation of the button” as recited in Claim 1, line 10 or if this is two, separate activations of the button. For the purpose of examination claim 2, line 1 will be interpreted as “in response to the activation of the button” as the Examiner believes there is one activation of the button.
Claim 14, line 1 recites “in response to activation of the button”. It is unclear to the Examiner if this is the same “activation of the button” as recited in Claim 10, line 10 or if this is two, separate activations of the button. For the purpose of examination claim 14, line 1 will be interpreted as “in response to the activation of the button” as the Examiner believes there is one activation of the button.
Claim 16, line 1 recites “the cover comprises a push tab”. It is unclear to the Examiner if this “push tab” is the same as the “push tab” recited in claim 15, line 15 or a separate push tab. For the purpose of examination, this limitation will be interpreted as “the cover comprises [[a]] the push tab”.
Claim 16, line 6 recites “in response to activation of the button”. It is unclear to the Examiner if this is the same “activation of the button” as recited in Claim 15, lines 12-13 or if this is two, separate activations of the button. For the purpose of examination claim 16, line 6 will be interpreted as “in response to the activation of the button” as the Examiner believes there is one activation of the button.
Claim 19, line 4 recites “in response to activation of the button”. It is unclear to the Examiner if this is the same “activation of the button” as recited in Claim 15, lines 12-13 or if this is two, separate activations of the button. For the purpose of examination claim 19, line 4 will be interpreted as “in response to the activation of the button” as the Examiner believes there is one activation of the button.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (US 5,853,393) in view Erskine ‘078 (US 6,090,078; hereinafter referred to as Erskine ‘078 ‘078).
With regards to claim 1, Bogert discloses (Figs. 6-7) a catheter system (see Figs. 6-7 and Col. 6, lines 53-55), comprising: 
a catheter assembly (see Col. 5, lines 41 “catheter (not shown)” and catheter hub 28), comprising: 
a catheter hub (28), comprising a distal end (see near 28 in Figs. 6-7), a proximal end (see at 50 in Fig. 7), and a lumen extending through the distal end of the catheter hub and the proximal end of the catheter hub (see the lumen near 28 in Figs. 6-7); and 
a catheter (see Col. 5, lines 41 “catheter (not shown)…The catheter may be a flexible tubular member terminating at one end in the catheter hub 28”) extending distally from the distal end of the catheter hub; 
a needle assembly (22, 14), comprising: 
an introducer needle (22 shown in Figs. 1-2), comprising a distal tip (see Col. 5, lines 23-50 “the tip of the cannula or hollow needle 22”) and a proximal end (see above 16 in Fig. 1); and
a housing (14);
a cover (70) coupled to a proximal portion (see at 50 in Fig. 6) of the catheter hub (see Col. 6, line 53 – Col. 7, line 11), wherein the cover comprises a push tab (82) and a slot (see Examiner annotated Fig. 6 below; hereinafter referred to as Fig. A), wherein the slot extends parallel to a longitudinal axis of the catheter system (see Fig. A below which shows the slot extending parallel to a longitudinal axis of the catheter system); and 

    PNG
    media_image1.png
    442
    679
    media_image1.png
    Greyscale

an extension (78), comprising a distal end (see near 80 in Fig. 6) and a proximal end (see near 84 in Fig. 6), wherein the distal end of the extension is slidable with respect to the slot (see Fig. 6-7 which show the distal end of the extension being slidable with respect to the slot).
However, Bogert is silent with regards to:
a needle assembly, comprising: 
an introducer needle, comprising a distal tip and a proximal end; 
a housing comprising a button; and 
a needle hub disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing.
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein a proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle assembly of the catheter system of Bogert with a teaching of Erskine ‘078 such that the needle assembly, comprises: an introducer needle, comprising a distal tip and a proximal end; a housing comprising a button; and a needle hub disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. After modifying the catheter system of Bogert in view of Erskine the combination would teach that the proximal end of the extension is coupled to the needle hub. The extension 78 of Bogert would be coupled to the housing which has been modified to contain the needle hub (Erskine teaches the needle hub being within the housing). Therefore, the proximal end of the extension would be coupled with the needle hub located within the housing. One of ordinary skill in the art would have been motivated to make this modification, as enclosing the needle completely within the housing protects the clinician from accidental needle punctures (see Col. 12, lines 23-31 of Erskine ‘078). In addition, as Bogert is silent with regards to the specific structure of the needle assembly and the mechanism for retraction of the needle one of ordinary skill would refer to the teaching of Erskine ‘078 in order to create a catheter system with a spring retracting needle.
The catheter system of Bogert modified in view of a teaching of Erskine ‘078 will hereinafter be referred to as the catheter system of Bogert and Erskine ‘078.
With regards to claim 2, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, wherein the catheter system of Bogert and Erskine ‘078 teaches in response to activation of the button (34 of Erskine ‘078), the cover (70 of Bogert) is pulled proximally and removed from the proximal portion (see at 50 in Fig. 6 of Bogert) of the catheter hub (28 of Bogert) (Erskine ‘078 teaches, see Col. 5, lines 53-67, that in response to the activation of the trigger/button 34 the introducer needle 60 and needle hub 62 are retracted. Bogert teaches “The tether 78 is essentially in a loosely coiled position in the extended-needle condition, and when the cannula 22 is retracted…the resulting extended “fishline” tether 78 deforms or bends the component 72, so as to release the Luer lock lug 50 on the catheter hub 28, as shown in Fig. 7”. Therefore, after activation of the button of the catheter system of Bogert and Erskine the needle hub and introducer needle are retracted causing the extension of the extension 78 and the deformation or bending of the cover 70. Wherein the deformation or bending of the cover causes the cover to be removed from the proximal portion of the catheter hub.).
With regards to claim 3, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, and Bogert further teaches (Figs. 6-7) wherein the extension (78) comprises a tether (see Col. 6, lines 53-67 “tether 78”).
With regards to claim 4, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, and Bogert further teaches (Figs. 6-7) wherein the extension (78) comprises a spring  (see Col. 6, lines 53-67 “tether 78” wherein a tether is a type of spring).
With regards to claim 7, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, and Bogert further teaches (Figs. 6-7) wherein the catheter hub (28) comprises a push tab (50), wherein a distal end (see at 76 in Fig. 6) of the cover (70) is proximate the push tab (see the distal end at 76 being proximate the push tab 50 of the catheter hub 28 in Fig. 6).
With regards to claim 8, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, and Bogert further teaches (Figs. 6-7) wherein a distal end (see near 76 in Fig. 6) of the cover (70) comprises an arm (74) extending distally along a side (see at 28 in Fig. 6) of the catheter hub (28), wherein the arm comprises a portion of the slot (see the slot in Fig. A above and see how the arm 74 comprises a portion of the slot through which the extension 78 fits through).
With regards to claim 9, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 8, and Bogert further teaches (Figs. 6-7) wherein the catheter hub (28) comprises a push tab (50), wherein the arm (74) extends distal to the push tab (see in Fig. 6 where the arm 74 extends distal to the push tab 50 of the catheter hub 28).

With regards to claim 10, Bogert discloses (Figs. 6-7) a catheter system (see Figs. 6-7 and Col. 6, lines 53-55), comprising: 
a catheter assembly (see Col. 5, lines 41 “catheter (not shown)” and catheter hub 28), comprising: 
a catheter hub (28), comprising a distal end (see near 28 in Figs. 6-7), a proximal end (see at 50 in Fig. 7), and a lumen extending through the distal end of the catheter hub and the proximal end of the catheter hub (see the lumen near 28 in Figs. 6-7); and 
a catheter (see Col. 5, lines 41 “catheter (not shown)…The catheter may be a flexible tubular member terminating at one end in the catheter hub 28”) extending distally from the distal end of the catheter hub; and 
a needle assembly (22, 14), comprising: 
an introducer needle (22 shown in Figs. 1-2), comprising a distal tip (see Col. 5, lines 23-50 “the tip of the cannula or hollow needle 22”) and a proximal end (see above 16 in Fig. 1); 
a housing (14), and 
a cover (70) coupled to a proximal portion (see at 50 in Fig. 6) of the catheter hub, wherein the cover comprises a push tab (82).
However, Bogert is silent with regards to:
a needle assembly, comprising: 
an introducer needle, comprising a distal tip and a proximal end; 
a housing comprising a button; and 
a needle hub disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing.
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein a proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle assembly of the catheter system of Bogert with a teaching of Erskine ‘078 such that the needle assembly, comprises: an introducer needle, comprising a distal tip and a proximal end; a housing comprising a button; and a needle hub disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. One of ordinary skill in the art would have been motivated to make this modification, as enclosing the needle completely within the housing protects the clinician from accidental needle punctures (see Col. 12, lines 23-31 of Erskine ‘078). In addition, as Bogert is silent with regards to the specific structure of the needle assembly and the mechanism for retraction of the needle. Therefore, one of ordinary skill would refer to the teaching of Erskine ‘078 in order to create a catheter system with a spring retracting needle.
The catheter system of Bogert modified in view of Erskine ‘078 will hereinafter be referred to as the catheter system of Bogert and Erskine ‘078.
With regards to claim 13, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 10, and Bogert further teaches (Figs. 6-7) further comprising an extension (78), wherein the extension comprises a distal end (see near 80 in Fig. 6) and a proximal end (see near 84 in Fig. 6), wherein the distal end is coupled to the cover (see at 80 in Fig. 6), wherein the proximal end (see near 84 in Fig. 6) is coupled to the needle hub (After modifying the catheter system of Bogert in view of Erskine the combination would teach that the proximal end of the extension is coupled to the needle hub. The extension 78 of Bogert would be coupled to the housing which has been modified to contain the needle hub (Erskine teaches the needle hub being within the housing). Therefore, the proximal end of the extension would be coupled with the needle hub located within the housing.), wherein the extension comprises a spring (78; see Col. 6, lines 53-67 “tether 78” wherein a tether is a type of spring).

With regards to claim 15, Bogert discloses (Figs. 6-7) a method to reduce contact with a catheter assembly (see Figs. 6-7 and Col. 6, lines 53-55), comprising: 
inserting a catheter system into vasculature of a patient (see Col. 5, lines 23-50 “venipuncture in a patient”), wherein the catheter system comprises: 
a catheter assembly  (see Col. 5, lines 41 “catheter (not shown)” and catheter hub 28), comprising: 
a catheter hub (28), comprising a distal end (see near 28 in Figs. 6-7), a proximal end (see at 50 in Fig. 7), and a lumen extending through the distal end of the catheter hub and the proximal end of the catheter hub (see the lumen near 28 in Figs. 6-7); and 
a catheter (see Col. 5, lines 41 “catheter (not shown)…The catheter may be a flexible tubular member terminating at one end in the catheter hub 28”)  extending distally from the distal end of the catheter hub; 
a needle assembly (22, 14), comprising: 
an introducer needle (22 as shown in Figs. 1-2), comprising a distal tip (see Col. 5, lines 23-50 “the tip of the cannula or hollow needle 22”) and a proximal end (see above 16 in Fig. 1), 
a housing (14),
a cover (70) coupled to a proximal portion (see at 50 in Fig. 6) of the catheter hub (see Col. 6, line 53 – Col. 7, line 11), wherein the cover comprises a push tab (82); and 
threading the catheter, comprising contacting and applying a force in a distal direction to the cover to advance the catheter in the distal direction with respect to the introducer needle (see Col. 6, lines 1-6 “sliding forwardly thereover of the flexible tubular catheter into the site of the puncture”).
However, Bogert is silent with regards to a needle assembly, comprising: 
an introducer needle, comprising a distal tip and a proximal end, 
a housing, comprising a button; and 
a needle hub disposed within the housing, wherein the proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing; and 
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein the proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle assembly of the catheter system of the method of Bogert with a teaching of Erskine ‘078 such that the needle assembly, comprises: an introducer needle, comprising a distal tip and a proximal end; a housing comprising a button; and a needle hub disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub; wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. One of ordinary skill in the art would have been motivated to make this modification, as enclosing the needle completely within the housing protects the clinician from accidental needle punctures (see Col. 12, lines 23-31 of Erskine ‘078). In addition, as Bogert is silent with regards to the specific structure of the needle assembly and the mechanism for retraction of the needle. Therefore, one of ordinary skill would refer to the teaching of Erskine ‘078 in order to create a catheter system with a spring retracting needle.
The method of Bogert modified in view of a teaching of Erskine ‘078 will hereinafter be referred to as the method of Bogert and Erskine ‘078.
With regards to claim 16, the method of Bogert and Erskine ‘078 teaches the claimed invention of claim 15, and the method of Bogert and Erskine ‘078 further teaches that the cover (70 of Bogert) comprises a push tab (82 of Bogert) and a slot (see Fig. A reiterated below),

    PNG
    media_image1.png
    442
    679
    media_image1.png
    Greyscale
 
wherein the slot extends parallel to a longitudinal axis of the catheter system (see Fig. A below which shows the slot extending parallel to a longitudinal axis of the catheter system), 
wherein the catheter system further comprises an extension (78 of Bogert) comprising a distal end (see near 80 in Fig. 6 of Bogert) and a proximal end (see near 84 in Fig. 6 of Bogert), wherein the distal end of the extension is slidable with respect to the slot (see Fig. 6-7 of Bogert which show the distal end of the extension being slidable with respect to the slot), wherein the proximal end is coupled to the needle hub (After modifying the catheter system of the method of Bogert in view of Erskine the combination would teach that the proximal end of the extension is coupled to the needle hub. The extension 78 of Bogert would be coupled to the housing which has been modified to contain the needle hub (Erskine teaches the needle hub being within the housing). Therefore, the proximal end of the extension would be coupled with the needle hub located within the housing.), further comprising activating the button (34 of Erskine ‘078) after threading the catheter (84; see Col. 5, lines 53-67 of Erskine ‘078), wherein in response to activation of the button, the cover (70 of Bogert) is removed from the proximal portion (see at 50 in Fig. 6 of Bogert) of the catheter hub (Erskine ‘078 teaches, see Col. 5, lines 53-67, that in response to the activation of the trigger/button 34 the introducer needle 60 and needle hub 62 are retracted. Bogert teaches “The tether 78 is essentially in a loosely coiled position in the extended-needle condition, and when the cannula 22 is retracted…the resulting extended “fishline” tether 78 deforms or bends the component 72, so as to release the Luer lock lug 50 on the catheter hub 28, as shown in Fig. 7”. Therefore, after activation of the button of the catheter system of Bogert and Erskine the needle hub and introducer needle are retracted causing the extension of the extension 78 and the deformation or bending of the cover 70. Wherein the deformation or bending of the cover causes the cover to be removed from the proximal portion of the catheter hub.).
With regards to claim 17, the method of Bogert and Erskine ‘078 teaches the claimed invention of claim 15, and Bogert further teaches (Figs. 6-7) wherein the extension (78) comprises a tether (see Col. 6, lines 53-67 “tether 78”) or a spring (see Col. 6, lines 53-67 “tether 78” wherein a tether is a type of spring).
With regards to claim 19, the method of Bogert and Erskine ‘078 teaches the claimed invention of claim 15, and the method of Bogert and Erskine ‘078 further teaches (Figs. 6-7) wherein the catheter system further comprises an extension (78 of Bogert), wherein the extension comprises a distal end (see near 80 in Fig. 6 of Bogert) and a proximal end  (see near 84 in Fig. 6 of Bogert), wherein the distal end is coupled to the cover (see at 80 in Fig. 6 of Bogert), wherein the proximal end is coupled to the needle hub (After modifying the catheter system of the method of Bogert in view of Erskine the combination would teach that the proximal end of the extension is coupled to the needle hub. The extension 78 of Bogert would be coupled to the housing which has been modified to contain the needle hub (Erskine teaches the needle hub being within the housing). Therefore, the proximal end of the extension would be coupled with the needle hub located within the housing.), wherein the extension comprises a spring (see Col. 6, lines 53-67 “tether 78” wherein the tether could be considered as a spring), wherein in response to activation of the button (34 of Erskine ‘078), a portion of the introducer needle is disposed within the housing (see Col. 6, line 53 – Col. 7, line 11 of Bogert), further comprising releasing the cover, wherein in response to release of the cover, the cover moves proximate the housing and shields the distal tip of the introducer needle (Erskine ‘078 teaches, see Col. 5, lines 53-67, that in response to the activation of the trigger/button 34 the introducer needle 60 and needle hub 62 are retracted and therefore shields the distal tip. Bogert teaches “The tether 78 is essentially in a loosely coiled position in the extended-needle condition, and when the cannula 22 is retracted…the resulting extended “fishline” tether 78 deforms or bends the component 72, so as to release the Luer lock lug 50 on the catheter hub 28, as shown in Fig. 7”. Therefore, after activation of the button of the catheter system of Bogert and Erskine the needle hub and introducer needle are retracted causing the extension of the extension 78 and the deformation or bending of the cover 70. Wherein the deformation or bending of the cover causes the cover to be removed from the proximal portion of the catheter hub. The cover upon release would be proximate the housing and shield the distal tip of the introducer needle as taught by Col. 6, line 53 – Col. 6, line 11 of Bogert).

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogert and Erskine ‘078 as applied to claims 1 and 10 respectively above, and in further view of Branson et al. (US 2018/0280626 A1; hereinafter referred to as Branson).
With regards to claim 6, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 1, however, Bogert is silent with regards to wherein the cover comprises a proximal extension covering at least a portion of the button to prevent premature activation of the button.
Branson teaches the cover (140) comprises a proximal extension (144) covering at least a portion of the button (130) to prevent premature activation of the button (see [0026] “The proximal portion 144 can also be configured to cover and/or shield the trigger portion 130 to prevent accidental activation of the trigger portion 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cover of the catheter system of Bogert and Erskine ‘078 such that the cover comprises a proximal extension covering at least a portion of the button to prevent premature activation of the button. One of ordinary skill in the art would have been motivated to make this modification, in order to prevent accidental activation of the trigger/button (see [0026] of Branson).
With regards to claim 11, the catheter system of Bogert and Erskine ‘078 teaches the claimed invention of claim 10, however, Bogert is silent with regards to wherein the cover comprises a proximal extension covering at least a portion of the button to prevent premature activation of the button.
Branson teaches the cover (140) comprises a proximal extension (144) covering at least a portion of the button (130) to prevent premature activation of the button (see [0026] “The proximal portion 144 can also be configured to cover and/or shield the trigger portion 130 to prevent accidental activation of the trigger portion 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cover of the catheter system of Bogert and Erskine ‘078 such that the cover comprises a proximal extension covering at least a portion of the button to prevent premature activation of the button. One of ordinary skill in the art would have been motivated to make this modification, in order to prevent accidental activation of the trigger/button (see [0026] of Branson).

Claim(s) 1, 5, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US 7,344,516 B2; hereinafter referred to as Erskine ‘516) in view of Erskine ‘078.
With regards to claim 1, Erskine ‘516 discloses (Figs. 1-5) a catheter system (see Fig. 1), comprising: 
a catheter assembly (10, 11), comprising: 
a catheter hub (11), comprising a distal end (see to the left of 11 in Fig. 2), a proximal end (see to the right of 11 in Fig. 2), and a lumen (see the lumen at 11 in Fig. 4) extending through the distal end of the catheter hub and the proximal end of the catheter hub (see Fig. 4); and 
a catheter (10) extending distally from the distal end of the catheter hub (see Fig. 1); 
a needle assembly (20, 21, 30), comprising: 
an introducer needle (20), comprising a distal tip (see to the left of 20 in Fig. 2) and a proximal end (see to the right of 20 in Fig. 2); 
a housing (30), and 
a needle hub, (21) disposed within the housing (see Col. 3, lines 23-35 and see Figs. 1-4), wherein a proximal end of the introducer needle is secured within the needle hub (see Figs. 3-4 which shows the needle secured within the needle hub); 
the needle hub and the introducer needle move proximally within the housing (see Figs. 3-4 which shows the needle hub 21 and the introducer needle 20 move proximally within the housing 30); 
a cover (90) coupled to a proximal portion of the catheter hub (see Fig. 1 which shows the cover 90 coupled to a proximal portion of the catheter hub 11), wherein the cover comprises a push tab (see Examiner annotated Fig. 1, hereinafter referred to as Fig. B) and a slot (see the slot through the cover 90 with the latch actuator 60 within and Fig. B below), 

    PNG
    media_image2.png
    415
    724
    media_image2.png
    Greyscale

wherein the slot extends parallel to a longitudinal axis of the catheter system (see Fig. B above which shows the slot extending parallel to the longitudinal axis of the catheter system); and 
an extension (60), comprising a distal end (see at 62 in Fig. 3) and a proximal end (see at 61 in Fig. 3), wherein the distal end of the extension is slidable with respect to the slot (see Figs 3-4 which shows the distal end of the extension slidable with respect to the slot), wherein the proximal end of the extension is coupled the needle hub (see Figs. 3-4 which shows the proximal end of the extension coupled to the needle hub).
Erskine ‘516 is silent with regards to the housing comprising a button and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing.
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein the proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the housing of the needle assembly of the catheter system of Erskine ‘516 with a teaching of Erskine ‘078 such that the housing comprising a button and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. One of ordinary skill in the art would have been motivated to make this modification, in order to incorporate a means for initiating retraction of an introducer needle and therefore protect the clinician from accidental needle punctures (see Col. 2, lines 10-22 and Col. 5, line 53 – Col. 6, line 4 of Erskine ‘078).
The catheter system of Erskine ‘516 modified in view of a teaching of Erskine ‘078 will hereinafter be referred to as the catheter system of Erskine.

With regards to claim 5, the catheter system of Erskine teaches the claimed invention of claim 1, and Erskine ‘516 further teaches (Figs. 1-5) the extension (60) is rigid (see Figs. 1-5 which shows the latch actuator 60 as rigid).
With regards to claim 10, Erskine ‘516 discloses (Figs. 1-5) a catheter system (see Fig. 1), comprising: 
a catheter assembly (10, 11), comprising: 
a catheter hub (11), comprising a distal end (see to the left of 11 in Fig. 2), a proximal end (see to the left of 11 in Fig. 2), and a lumen (see the lumen at 11 in Fig. 4) extending through the distal end of the catheter hub and the proximal end of the catheter hub (see Fig. 4); and 
a catheter (10) extending distally from the distal end of the catheter hub (see Fig. 1); and 
a needle assembly (20, 21, 30), comprising: 
an introducer needle (20), comprising a distal tip (see to the left of 20 in Fig. 2) and a proximal end (see to the right of 20 in Fig. 2); 
a housing (30); and 
a needle hub (21) disposed within the housing, wherein a proximal end of the introducer needle is secured within the needle hub (see Figs. 3-4 which shows the needle secured within the needle hub); 
the needle hub and the introducer needle move proximally within the housing (see Figs. 3-4 which shows the needle hub 21 and the introducer needle 20 moving proximally within the housing 30); and 
a cover (90) coupled to a proximal portion of the catheter hub (see Fig. 1 which shows the cover 90 coupled to a proximal portion of the catheter hub 11), wherein the cover comprises a push tab (see Fig. B reiterated below).

    PNG
    media_image2.png
    415
    724
    media_image2.png
    Greyscale

However, Erskine ‘516 is silent with regards to a housing, comprising a button and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing.
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein the proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the housing of the needle assembly of the catheter system of Erskine ‘516 with a teaching of Erskine ‘078 such that the housing comprising a button and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. One of ordinary skill in the art would have been motivated to make this modification, as a means for initiating retraction of an introducer needle and therefore protect the clinician from accidental needle punctures (see Col. 2, lines 10-22 and Col. 5, line 53 – Col. 6, line 4 of Erskine ‘078).
With regards to claim 15, Erskine ‘516 discloses (Figs. 1-5) a method to reduce contact with a catheter assembly (see Fig. 1), comprising: 
inserting a catheter system into vasculature of a patient (see Col. 4, lines 40-61 “Once needle 20 and catheter 10 have properly engaged a patient’s vein”), 
wherein the catheter system comprises: 
a catheter assembly (10, 11), comprising: 
a catheter hub (11), comprising a distal end (see to the left of 11 in Fig. 2), a proximal end (see to the right of 11 in Fig. 2), and a lumen (see the lumen at 11 in Fig. 4) extending through the distal end of the catheter hub and the proximal end of the catheter hub (see Fig. 4); and 
a catheter (10) extending distally from the distal end of the catheter hub (see Fig. 1); 
a needle assembly (20, 21, 30), comprising: 
an introducer needle (20), comprising a distal tip (see to the left of 20 in Fig. 2) and a proximal end (see to the right of 20 in Fig. 2), 
a housing (30);
and a needle hub (21) disposed within the housing (see Col. 3, lines 23-35 and see Figs. 1-4), wherein the proximal end of the introducer needle is secured within the needle hub (see Figs. 3-4 which shows the needle secured within the needle hub); 
the needle hub and the introducer needle move proximally within the housing (see Figs. 3-4 which shows the needle hub 21 and the introducer needle 20 move proximally within the housing 30); and 
a cover (90) coupled to a proximal portion of the catheter hub (see Fig. 1 which shows the cover 90 coupled to a proximal portion of the catheter hub 11), wherein the cover comprises a push tab (see Fig. B reiterated below); and 

    PNG
    media_image2.png
    415
    724
    media_image2.png
    Greyscale

threading the catheter, comprising contacting and applying a force in a distal direction to the cover to advance the catheter in the distal direction with respect to the introducer needle (see Col. 3, lines 20-22 and Figs. 3-4).
However, Erskine ‘516 is silent with regards to the housing, comprising a button; and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing.
Nonetheless, Erskine ‘078 teaches (Figs. 1-2) a needle assembly (see Fig. 2), comprising: 
an introducer needle (60), comprising a distal tip (61) and a proximal end (see at 65 in Fig. 2); 
a housing (20; see Col. 5, lines 38-67) comprising a button (34; Col. 5, line 63); and 
a needle hub (62) disposed within the housing (see Fig. 2 which shows the needle hub 62 disposed within the housing 20), wherein the proximal end of the introducer needle is secured within the needle hub (see Col. 6, lines 19-27 “introducer needle 60 is sealingly secured to hub 62”); wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing (see Col. 5, lines 53-67 “trigger 34 when it is depressed to initiate retraction of introducer needle 60” and see Figs. 1-2 to see the needle hub 62 and introducer needle 60 retracted from a first position in Fig. 1 to a second position in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the housing of the needle assembly of the catheter system of the method of Erskine ‘516 with a teaching of Erskine ‘078 such that the housing comprising a button and wherein in response to activation of the button, the needle hub and the introducer needle move proximally within the housing. One of ordinary skill in the art would have been motivated to make this modification, as a means for initiating retraction of an introducer needle and therefore protect the clinician from accidental needle punctures (see Col. 2, lines 10-22 and Col. 5, line 53 – Col. 6, line 4 of Erskine ‘078).
The method of Erskine ‘516 modified in view of a teaching of Erskine ‘078 will hereinafter be referred to as the method of Erskine.
With regards to claim 18, the method of Erskine teaches the claimed invention of claim 15, and Erskine ‘516 further teaches (Figs. 1-5) the extension (60) is rigid (see Figs. 1-5 which shows the latch actuator 60 as rigid).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erskine ‘516 and Erskine ‘078 as applied to claim 10 above, and in further view of Truhler et al. (US 2017/0049994 A1; hereinafter referred to as Truhler)
With regards to claim 12, the catheter system of Erskine teaches the claimed invention of claim 10, however, neither Erskine ‘516 nor Erskine ‘078 teaches an outer surface of the cover comprises a plurality of protrusions to facilitate gripping of the cover by a user.
Nonetheless, Truhler teaches an outer surface (see at 113 in Fig. 1) of the cover (101) comprises a plurality of protrusions (113) to facilitate gripping of the cover by a user (see [0032] “The plurality of protrusions 113 can be used to improve the tactile feel of the catheter handle 101, to allow a user to more easily determine the angle of the catheter handle 101 without having to look down at their hands, or serve to improve a user’s grip on the catheter handle 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cover of the catheter system of Erskine with a teaching of Truhler such that an outer surface of the cover comprises a plurality of protrusions to facilitate gripping of the cover by a user. One of ordinary skill in the art would have been motivated to make this modification, as the plurality of protrusions can be used to improve the tactile feel of the cover to allow a user to more easily determine the angle of the cover without having to look down at their hands or serve to improve a user’s grip on the cover (see [0032] of Truhler).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erskine ‘516 and Erskine ‘078 as applied to claim 15 above, in further view of Ishida (US 2017/0028172 A1)
With regards to claim 20, the method of Erskine teaches the claimed invention of claim 15, however, neither Erskine ‘516 nor Erskine ‘078 teaches the method further comprising, before threading the catheter, twisting the cover to break adhesion between the introducer needle and the catheter.
Nonetheless, Ishida teaches (Figs. 1-2) before threading the catheter (12), twisting the cover (29) to break adhesion between the introducer needle (16) and the catheter (see [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Erskine such that the method further comprising, before threading the catheter, twisting the cover to break adhesion between the introducer needle and the catheter. One of ordinary skill in the art would have been motivated to make this modification, in order to release the adhesion between the catheter and the needle (see [0098] of Ishida).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 14, the closest prior art of record was Bogert and/or Erskine ‘516. However, neither Bogert and/or Erskine ‘516, nor any other prior art of record teaches the claim limitation of in response to activation of the button, the needle hub moves proximally within the housing and a portion of the introducer needle is disposed within the housing, wherein in response to release of the cover by a user, the spring contracts and the cover moves proximate the housing and shields the distal tip of the introducer needle in combination with the claim limitations of claims 10 and 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bogert (US 5,713,876) see Figs. 1-4c.
Scislowicz (US 3,672,367) see Fig. 7.
Schultz (US 5,910,132) see Figs. 1-3.
Morrison (US 5,584,818) see Figs. 14-21.
Simon (US 5,051,109) see Figs. 1-3.
Di Cesare (US 5,423,766) see Figs. 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783